Citation Nr: 0003422	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death.  

By decision dated in June 1998, the Board affirmed the denial 
and found the claim not well grounded.  Subsequently, the 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Veterans Claims 
Court).  By Order entered May 14, 1999, upon Appellee's 
Motion for Remand and without objection from the appellant, 
the Veterans Claims Court vacated the Board's June 1998 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

It appears to the Board that the appellant attempted to raise 
the issue of entitlement to benefits under the provisions of 
§ 1151.  If she desires to pursue this issue, she and/or her 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  The veteran died on May [redacted], 1996, at the 
age of 81.

3.  According to the death certificate, his immediate cause 
of death was aspiration pneumonia due to Pseudomonas 
urosepsis as a consequence of acute hypercapnic hypoxemic 
respiratory failure.  Severe malnutrition was another 
significant condition contributing to death.

4.  At the time of the veteran's death, he was service 
connected for pulmonary tuberculosis, arrested, long-rated as 
10 percent disabling; and, a sebaceous cyst, back, rated non-
compensable.  The total disability rating was 10 percent.  
The pulmonary tuberculosis was not shown to have been active 
after December 1948.

5.  In June 1996, the appellant, the veteran's widow, filed a 
claim for entitlement to service connection for cause of the 
veteran's death.

6. There is no medical evidence presented or secured to 
render plausible a claim that the veteran's death proximately 
resulted from his service-connected disabilities, and the 
factual evidence alone is insufficient to establish, as a 
matter of medical causation, that the veteran's service-
connected disabilities contributed materially or 
substantially to the physical cause of death.


CONCLUSION OF LAW

A well-grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1310, 5107, 3501 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.312, 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A claim for service connection for cause of death is well-
grounded if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the cause 
of death; (2) there is medical evidence that the disability 
causing or contributing to death was incurred in or 
aggravated by military service; and (3) there was medical 
evidence of a nexus or causal relationship between the in-
service incurrence or aggravation and the disability causing 
or contributing to death.  See Ramey v. Brown, 9 Vet. App. 40 
(1996).  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Historically, the RO granted entitlement to service 
connection for arrested, minimal, pulmonary tuberculosis and 
inactive tuberculous pleurisy by rating decision dated in 
August 1950 on the basis that the veteran developed 
tuberculosis within the one year presumptive period after 
service separation.  An August 1952 rating decision indicates 
that the veteran's tuberculosis was completely arrested.  In 
December 1958 and July 1960 hospitalizations for a duodenal 
ulcer, tuberculosis was not listed as given by history.  
Moreover, the treating physician specifically noted that 
there were no other conditions of medical significance for 
which medical care was not given.  A reasonable reading of 
the clinical evidence suggests that the veteran was having no 
treatment or complaints with respect to tuberculosis.  By 
rating decision dated in October 1960, service connection was 
granted for sebaceous cyst of the back and a noncompensable 
evaluation was assigned.  In 1975, he filed a claim for an 
increased rating for his "chest condition," which was 
denied on the basis that his lungs were clear and there had 
been no treatment for his tubercular disorder.

There are essentially no other clinical medical records 
associated with the claims file until 1994, when the veteran 
began fairly regular treatment for congestive heart failure, 
chronic obstructive pulmonary disease, hypertension, 
diabetes, and various other medical problems.  In December 
1994, he was discharged to a nursing home but the evidence 
suggests that he was eventually transferred back home.  By 
October 1995, he was granted nonservice connected pension and 
a 100 percent evaluation was assigned for arteriosclerotic 
heart disease in combination with aging process changes to 
include reduced mentation.  Significantly, none of the 
treating physicians ever made mention of tuberculosis, nor 
does it appear that he had ever received any treatment for 
tuberculosis since the late 1940s.  

In March 1996, shortly before his death, the veteran 
underwent an examination for special monthly pension, based 
on the need for regular aid and attendance.  The examiner 
noted that the veteran had been hospitalized since March 1996 
and was extremely demented.  He was 5'11" tall and weighed 
111 pounds and was noted to be elderly, frail, malnourished, 
and dehydrated.  After a physical examination, the examiner 
diagnoses included primarily dementia, probably secondary to 
organic brain disease, and twelve other medical problems, but 
did not include tuberculosis.  In April 1996, entitlement to 
special monthly pension based on the need for regular aid and 
attendance was established, and in May 1996, the veteran died 
at the age of 81.

Terminal hospital records reveal that the veteran was 
hospitalized in April 1996 for twenty different diagnoses 
including severe weight loss, pressure ulcers, functional 
deficits, anemia, atrial fibrillation, peripheral vascular 
disease, coronary artery disease, congestive heart failure, 
dementia, and depression.  His past medical history was 
significant for, among other things, cerebrovascular 
accident, right middle lobe pneumonia in March 1996, and 
recurrent urinary tract infections.  The death/discharge 
report related diagnoses of adult respiratory distress 
syndrome, pulmonary edema secondary to aspiration pneumonia, 
urinary tract infection, severe malnutrition, dementia, 
decubitus ulcers, congestive heart failure, peptic ulcer 
disease, and diabetes mellitus.  Specifically, the clinical 
records are completely devoid of the mention of a past 
history of tuberculosis.  

Shortly after the veteran's death, the appellant filed a 
claim for cause of death.  She contends, in essence, that he 
died of lung pulmonary disease, for which she maintains he 
was service connected.  She further asserts that he had 
respiratory difficulties from the time of his bout with 
tuberculosis in the 1940s, that he continued to spit up 
tenacious sputum until he died, that the lung problems 
contributed to his poor health and he was never able to work 
full time, and that he was always frail and had a poor 
appetite.  She argues that these were the debilitating 
symptoms seen in tuberculosis cases and that the residuals of 
tuberculosis contributed directly to the veteran's death.  

Despite the appellant's contentions, the Board finds that the 
claim for cause of death is not well grounded.  First, as 
noted in the prior Board decision, there is simply no 
competent medical evidence on file which would establish any 
causal relationship between a disability incurred in service 
50 years ago, and the cause of the veteran's death.  Further, 
the appellant has not offered any medical evidence in support 
of her claim.  Primarily, she has only offered her lay 
opinion concerning its development.  A mere contention of the 
appellant, no matter how well-meaning, without supporting 
medical evidence that would establish a medical nexus does 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  She has offered no 
competent evidence, nor is there any competent evidence 
otherwise located in the records on file which would suggest 
such a relationship.  Moreover, the appellant has not 
established that she has the competency or the expertise 
required to offer opinions on questions involving medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, the claim is implausible, and as such, not 
well grounded.

Because the appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or to a service-connected disability, the Board 
again concludes that she has failed in her duty to submit 
evidence which would "justify a belief by a fair and 
impartial individual," that her claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. at 611.  The Veterans Claims 
Court has held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Barfield v. Brown, 5 Vet. App. 8 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant has failed 
to submit any competent credible evidence linking the 
veteran's period of service to the cause or production of his 
death.  Since there is no competent, credible evidence of 
medical causality or contribution, the Board is compelled to 
find that the claim is not well grounded.  

Nonetheless, the appellee filed an uncontested Motion for 
Remand in order to address the appellant's claim that certain 
provisions set forth in VA's Adjudication Procedure Manual 
M21-1, specifically those requiring that full development of 
all claims should be undertaken prior to a determination of 
whether the claim was well-grounded, were not complied with.  
In essence, the appellee maintained that the provisions of 
Manual M21-1, Part III,  1.03(a) were not sufficiently 
addressed and that the case should be remanded to the Board 
for consideration of whether the provisions were binding upon 
the Secretary, and if so, whether they were consistent with 
the statutory framework.  The Motion to Remand was granted by 
the Veterans Claims Court in May 1999.  

Of note, shortly after the Veterans Claims Court issued the 
May 1999 Order, the Court itself addressed this exact issue 
in another case.  See Morton v. West, 12 Vet. App. 477 
(1999).  Specifically, the Court considered whether the 
provisions of the Manual M21-1, Part III,  1.03(a) 
(addressed by the appellant here) could be invoked when a 
claim was not well grounded.  In Morton, the Veterans Claims 
Court undertook an analysis of the authority and basis for 
the Manual M21-1 and noted that there was no duty on the part 
of VA to assist in a claim's full development.  It observed 
that the law was well-settled that Congress had intended to 
create a chronological process whereby appellants who had met 
the requisite burden, and only those appellants, were 
entitled to the benefit of VA's duty to assist.  Id. at 480 
(citations omitted).  

In rejecting the appellant's argument that Part III, 
 1.03(a) of Manual M21-1 required a duty to assist a not 
well grounded claim, the Morton Court found that, absent the 
submission and establishment of a well grounded claim, VA 
cannot undertake to assist in developing facts pertinent to 
the appellant's claim.  It concluded that any perceive or 
actual failure by VA to render assistance in the absence of a 
well-grounded claim could not be considered legal error.  
Morton, 12 Vet. App. at 486.  Based on the Veterans Claims 
Court's holding in Morton, the Board must conclude that the 
Manual M21-1 provisions at issue are not applicable in this 
instance as the appellant's claim here is not well-grounded.  

Even were this not the case and VA was, in fact, bound to 
assist in further development of a not well grounded claim, 
the Board observes that full development appears to have been 
undertaken in this case.  Specifically, the Board has 
examined all the evidence of record with a view toward 
determining whether the appellant notified VA of the possible 
existence of information which would render her claim 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  The 
Board notes that the appellant has never alleged that she was 
told by any treating or examining physician of a connection 
between tuberculosis and her husband's death.  As noted 
above, no treating physician since the 1940s has treated or 
even mentioned the veteran's bout of tuberculosis.  Further, 
there appears to be a full complement of terminal hospital 
records associated with the claims file.  See Constantino v. 
West, 12 Vet. App. 517 (1999).  Accordingly, the Board is not 
entirely clear what, if any, additional development could 
have been done in this instance.  Thus, the Board finds that 
the RO's development of the evidence in this case was as full 
and thorough as possible, under the circumstances, and that 
the RO has sought all available avenues of obtaining evidence 
on the appellant's behalf.  Accordingly, the Board concludes 
that the appellant's claim is not well grounded and VA is 
under no further duty to assist.  As such, her claim for 
entitlement to Chapter 35 benefits based on a grant of 
entitlement to service connection for the cause of the 
veteran's death must also be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  The discussion above informs her of 
the types of evidence lacking, which she should submit for 
well grounded claim.  As such, the Board concluded that she 
has been appropriately advised as to the information needed.  
Furthermore, it appears that all indicated development was 
undertaken.  There is no indication that there are any 
records that, if obtained, would alter the result described 
herein.  Thus, remand for further development is not 
indicated.  The appellant has been notified of the evidence 
needed to well-ground the claim.  Thus, there is no 
additional development warranted, and appropriate development 
has been undertaken by the RO.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

